Title: From Alexander Hamilton to James Bruff, 31 July 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York July 31st. ’99
          
          I wrote to you on the 25th. of the last and the 1st. of the present month, and am much Suprised at never receiving any answer—Apprehensive that they may have miscarried I inclose you Duplicates of both, and request to hear Speedily from you on the Subject of them.
          With consideration &
           Capt. Bruff 
        